                                       Case 3:17-cv-05659-WHA Document 649 Filed 01/09/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   FINJAN, INC.,
                                  11                   Plaintiff,                             No. C 17-05659 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   JUNIPER NETWORK, INC., et al.,                         ORDER RE ATTORNEY’S
                                                                                              FEES AND COSTS AND
                                  14                   Defendants.                            APPOINTMENT OF SPECIAL
                                                                                              MASTER
                                  15

                                  16         A companion order found Juniper entitled to attorney’s fees for Finjan’s assertion of U.S.
                                  17   Patent Nos. 8,677,494 and 6,804,780. Given the parties already disputed Juniper’s initial
                                  18   calculation of fees, and anticipating further dispute regarding the fee amount to which Juniper
                                  19   is entitled, this order concludes this dispute is suitable for referral to a special master per Rule
                                  20   53, using the following procedure:
                                  21            1.   The Court is inclined to appoint MATT BORDEN of BraunHagey & Borden LLP,
                                  22    one of the undersigned’s former law clerks, as the special master for this dispute. By special
                                  23    accommodation of the Court, Attorney Borden has agreed to provide this service at the
                                  24    reduced rate of $300 per hour. By JANUARY 28 AT NOON, each side shall submit a statement
                                  25    with any objection to the appointment, including any suggestions for alternative candidates or
                                  26    other request to be heard. If neither side objects, then the Court will proceed with the
                                  27    appointment described herein.
                                  28
                                        Case 3:17-cv-05659-WHA Document 649 Filed 01/09/21 Page 2 of 4




                                   1              2.   Defense counsel shall provide the special master with an itemized accounting for

                                   2    unreimbursed expenses listed as “Travel” and “Expert Witness Fees.” Travel must be broken

                                   3    down into at least the following categories: air transportation, ground travel, meals, and

                                   4    lodging. Counsel may include additional categories, if necessary. Within each category, each

                                   5    expense must be listed, including date, description, and cost. Professional fees may be broken

                                   6    down into separate categories if counsel deems appropriate. The date, description, and cost

                                   7    for each expense incurred, such as the fee paid to an expert to produce an expert report on a

                                   8    specific issue, must be listed for all professional fees.

                                   9         3.        Counsel must also provide the special master a detailed declaration, organized by

                                  10   discrete projects, breaking down all attorney and paralegal time sought to be recovered. For

                                  11   each project, there must be a detailed description of the work, giving the date, hours expended,

                                  12   attorney name, and task for each work entry, in chronological order. A “project” means a
Northern District of California
 United States District Court




                                  13   deposition, a motion, a witness interview, and so forth. It does not mean generalized

                                  14   statements like “trial preparation” or “attended trial.” It includes discrete items like “prepare

                                  15   supplemental trial brief on issue X.” The following is an example of time collected by a

                                  16   project.

                                  17                              PROJECT: ABC DEPOSITION (2 DAYS IN FRESNO)

                                  18    Date             Time-keeper       Description                    Hours x      Rate =            Fee
                                                                           Assemble and photocopy
                                  19    01-08-20         XYZ               exhibits for use in                 2.0       $100        $200
                                                                           deposition.
                                  20                                       Review evidence and
                                        01-09-20         RST               prepare to examine ABC              4.5       $200        $900
                                  21                                       at deposition.
                                                                           Research issue of work-
                                  22    01-10-20         XYZ               product privilege asserted          1.5       $100        $150
                                                                           by deponent.
                                  23                                       Prepare for and take
                                        01-11-20         RST               deposition.                         8.5       $100      $1,700
                                  24                                       Prepare for and take
                                        01-12-20         RST               deposition.                         7.0       $200      $1,400
                                  25
                                                         Project Total:                                       23.5                 $4,350
                                  26

                                  27         4.        All entries for a given project must be presented chronologically one after the

                                  28   other, i.e., uninterrupted by other projects, so that the timeline for each project can be readily

                                                                                         2
                                        Case 3:17-cv-05659-WHA Document 649 Filed 01/09/21 Page 3 of 4




                                   1   grasped. Entries can be rounded to the nearest quarter-hour and should be net of write-down

                                   2   for inefficiency or other cause. Please show the sub-totals for hours and fees per project, as in

                                   3   the example above, and show grand totals for all projects combined at the end. Include only

                                   4   entries for which compensation is sought, i.e., after application of “billing judgment.” For each

                                   5   project, the declaration must further state, in percentage terms, the proportion of the project

                                   6   directed at issues for which fees are awardable and must justify the percentage. This

                                   7   percentage should then be applied against the project total to isolate the recoverable portion

                                   8   (a step not shown in the example above).

                                   9         5.        A separate summary chart of total time and fees sought per individual

                                  10   timekeeper (not broken down by project) should also be shown at the end of the declaration.

                                  11   This cross-tabulation will help illuminate all timekeepers’ respective workloads and roles in the

                                  12   overall case.
Northern District of California
 United States District Court




                                  13         6.        The declaration must also set forth (a) the qualifications, experience and role of

                                  14   each attorney or paralegal for whom fees are sought; (b) the normal rate ordinarily charged for

                                  15   each in the relevant time period; (c) how the rates were comparable to prevailing rates in the

                                  16   community for like-skilled professionals; and (d) proof that “billing judgment” was exercised.

                                  17   On the latter point, as before, the declaration should describe adjustments made to eliminate

                                  18   duplication, excess, associate-turnover expense, and so forth. These adjustments need not be

                                  19   itemized but totals for the amount deleted per timekeeper should be stated. The declaration

                                  20   must identify the records used to compile the entries and, specifically, state whether and the

                                  21   extent to which the records were contemporaneous versus retroactively prepared. It must state

                                  22   the extent to which any entries include estimates (and what any estimates were based on).

                                  23   Estimates and/or use of retroactively-made records may or may not be allowed, depending on

                                  24   the facts and circumstances.

                                  25         7.        Ordinarily, no more than one attorney and one paralegal need be present at a

                                  26   deposition; more will normally be deemed excessive. Ordinarily, no more than one attorney

                                  27   need attend a law-and-motion hearing; more will normally be deemed excessive. To allow for

                                  28   symmetry, however, the award will take into account the staffing used by the opposing party.
                                                                                         3
                                        Case 3:17-cv-05659-WHA Document 649 Filed 01/09/21 Page 4 of 4




                                   1         8.      The special master shall review the briefs and declarations by the parties, hear

                                   2   argument, and then determine a reasonable amount to award, including any fees on fees. The

                                   3   special master shall also determine the extent to which any discovery should be permitted —

                                   4   with the caution that further discovery should be the exception and not the rule. The special

                                   5   master shall then prepare and file a report on recommended findings and amount.

                                   6         9.      Except for any supplementation allowed by the special master, the foregoing

                                   7   submissions shall be the entire record for this dispute. There will be no further briefing unless

                                   8   allowed by the special master. After the special master’s appointment, any further submissions

                                   9   solely for the special master’s use should not be filed with the Court. If objections are later

                                  10   made to the special master’s report, then the objecting party must file a declaration submitting

                                  11   to the Court a complete appendix of relevant communications with the special master.

                                  12         10.     The special master shall include in his report a recommendation for allocating his
Northern District of California
 United States District Court




                                  13   fees among the parties, taking into account the equities and merits of both sides’ respective

                                  14   positions in this dispute.

                                  15         11.     The special master shall identify each item requested that bears little or no

                                  16   relation to the conduct found exceptional herein, that being the assertion of the ’494 and ’780

                                  17   patents.

                                  18         IT IS SO ORDERED.

                                  19

                                  20   Dated: January 9, 2021.

                                  21

                                  22
                                                                                               WILLIAM ALSUP
                                  23                                                           UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
